NO. 07-10-00416-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

APRIL
1, 2011
 

 
ROBERT DEWAYNE BENNETT, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 355TH DISTRICT COURT OF HOOD
COUNTY;
 
NO. CR11349; HONORABLE RALPH H. WALTON JR., JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
            Robert Dewayne Bennett appealed his conviction for possession
of less than one gram of a controlled substance and the resulting sentence of
fifteen years’ imprisonment.
            Bennett’s
counsel has notified this Court that Bennett has passed away and, in light of
his passing, has moved this Court to permanently abate Bennett’s appeal.  The death of an appellant during the pendency
of his or her appeal deprives this Court of jurisdiction. Tex. R. App. P. 7.1(a)(2);
Whitmire v. State, 943 S.W.2d 894, 895
(Tex.Crim.App. 1997).
            Accordingly,
we grant the motion and permanently abate this appeal.
 
                                                                                                                                                                                                                                                            Mackey
K. Hancock
                                                                                                            Justice
 
            




Do
not publish.